DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 Response to Amendment
The amendments, filed 03/23/2022, have been entered and made of record. Claims 1-5, 8-12 and 14-23 are pending. Claims 6-7 and 13 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-12 and 14-23 have been considered but are moot because the new ground of rejection sets forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The independent claims recite, “providing a stream window to display the video streams in separate stream windows in a synchronized time manner relative to timing the video streams were captured so that the video streams are simultaneously viewable by a user as the video streams are playing.”
According to the claims, the user is capable of viewing two windows simultaneously (simultaneously viewable by a user). The specification discloses simultaneously displaying captured videos, and the Office understands that videos can be displayed or can be played simultaneously. However, displaying videos simultaneously and a human being viewing two videos simultaneously are two different features. Since the said user is a human operator/manager, the operator cannot view two videos simultaneously using her/his eyes.
	The dependent claims inherit the deficiencies of the independent claims and thereby are rejected under such. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-12 and 14-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guzik (US Pat. No. 8, 311, 983) in view of STONEHAM et al. (US PG PUB 2018/0307400 hereinafter referred as Stoneham).  
Regarding claim 1, Guzik discloses a method comprising: 
Receiving video streams comprising: a first video associated with an event from a first video capture system (see figure 1, device 111 capturing part of event 100, scopes 101; see col. 4 lines 63-66; col. 5 lines 19-20 and lines 27-34; see also figure 3 and col. 9 lines 33-36), and  a second video associated with the event from a second video capture system (see figure 1, device 111 capturing part of event 100, scopes 102; see col. 4 lines 63-66; col. 5 lines 19-20 and lines 27-34; see also figure 3 and col. 9 lines 33-36); 
extracting first metadata from the first video, the first metadata including a first start time timestamp (see col. 5 lines 49-55 associating metadata, such as camera ID, date/time stamp information and tracking location data; see col. 6 lines 55-66 retrieve data assets that match the criteria of the query; see col. 8 lines 23-31 and col. 9 lines 37-57); 
extracting second metadata from the second video, the second metadata including a second start time timestamp (see col. 5 lines 49-55 associating metadata, such as camera ID, date/time stamp information and tracking location data; see col. 6 lines 55-66 retrieve data assets that match the criteria of the query; see col. 8 lines 23-31 and col. 9 lines 37-57); 
generating instructions using the first metadata and the second metadata, wherein the instruction indicating when the first video and the second video should be loaded (see claim 1 data assets having correlated metadata associated therewith; col. 8 lines 23-35 search module retrieves data assets and associated metadata; presenting the retrieved videos; see the responses above); 
displaying, via an interface of a broadcast management system, the first video and the second video in a time-synchronized manner using the first set of instructions so that the first video begins being user can select feeds one after the other or switch automatically (see col. 25 lines 7-24, displaying video feeds 861, 862, 863, etc; the user can view videos of other officers near the incident either manually or the application can use a predefined distance and automatically join other officers; the main video feed automatically switch between which officer is closest to the incident. The videos are retrieved based on correlation metadata; using an application that automatically retrieves videos based on metadata (such as distance)); and 
wherein the broadcast management system specifies transitions between the first video and the second video so that the first video and the second video are combined to create the broadcast (see col. 25 lines 7-24). 
It is Noted that applicant argued “’if the main video feed automatically switches between which officer is closest to the accident,’ then how is this based on a ‘time synchronized manner.” Applicant’s attention is directed to the present application claim which recites ‘using instructions the first video begins displayed before the second video.  Accordingly, the first video is played first then playback is switched to the second video. Guzik discloses switching from one video to another.
Claim 1 differs from Guzik in that the claim further requires the said instruction indicate a replay start time of the first video and the second video and the instruction include an elapsed time into a broadcast the first video or the second video is loaded; generating a web-based graphical interface that is accessible by a web browser and allows multiple users to manage or edit the broadcast; providing a stream window to display the video streams in separate stream windows in a synchronized time manner relative to timing the video streams were captured so that the video streams are simultaneously viewable by a user as the video streams are playing; and allowing the user to select one of the video streams for the broadcast.
In the same field of endeavor Stoneham discloses the said instruction indicate a replay start time of the first video and the second video and the instruction include an elapsed time into a broadcast the first video or the second video is loaded (see paragraph 0008 setting up replay options of the event including which source is to be replayed and in what order; see paragraph 0009 check the position of the particular event and cue it ready for replay; the operator gives regular time updates until the end of the video playback; see also paragraphs 0010, 0039, 0034 and 0136); generating a web-based graphical interface that is accessible by a web browser and allows multiple users to manage or edit the broadcast (see paragraph 0103 device to be viewed and controlled remotely using web browser; see paragraph 0091 GUI allow the operator to perform various functions; see paragraphs 0049-0050 the first and the second apparatus operable to edit selected data); providing a stream window to display the video streams in separate stream windows in a synchronized time manner relative to timing the video streams were captured so that the video streams are simultaneously viewable by a user as the video streams are playing (see abstract display visual data simultaneously in real-time from a plurality of visual sources; see paragraph 0046 display visual data simultaneously in real-time from the plurality of visual sources; see paragraph 0048 simultaneously playing back more than one stream of visual data; see claims 1 and 9); and allowing the user to select one of the video streams for the broadcast (see claim 9 operator of the broadcast control system selects video stream during the display of the video data).
It is also noted that Stoneham discloses the feature of displaying, via an interface of a broadcast management system, the broadcast including the first video and the second video in a time-synchronized manner using the instructions so that the first video begins being displayed before the second video (see claim 1 which recites real-time transition effect from at least one live video stream to at least one other video source of the plurality of video sources; and see paragraphs 0112-0114 Vision switcher performing Set up which allows digital video effects to be programmed).
Therefore, in light of the teaching in Stoneham it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Guzik by specifically adding the feature of separate stream windows to display video streams in order to receive and display further visual data; to select visual data using finger pressure and to use different display configuration and multiple printed circuit boards.
Regarding claim 2, Guzik discloses displaying, via the interface, the first video and the second video in a time-synchronized manner using the first set of instructions comprises: displaying the first video to an operator via a first stream window of the interface in accordance with the first set of instructions, the first stream window being associated with a first identifier; and displaying the second video to the operator via a second stream window of the interface in accordance with the first set of instructions, the second stream window being associated with a second identifier (see figures 8A and 8B and col. 24 line 42-col. 25 line 24). See also the response above.
Regarding claim 3, Guzik discloses receiving a first selection of the first video via the first stream window from the operator, the first selection including a first duration; receiving a second selection of the second video via the second stream window from the operator, the second selection including a second duration (see col. 24 line 61-col. 25 line 4). 
Regarding claim 4, Guzik discloses broadcasting the event to a plurality of users via the broadcast management system (see figure 1 and col. 25 lines 31-38), and wherein the method includes a step of pre-processing the first video and the second video (see col. 24 lines 48-64).  
Regarding claim 5, Guzik discloses storing first user information associated with a first user of a first camera device in the broadcast management system; and storing second user information associated with a second user of a second camera device in the broadcast management system (see col. 4 line 63-col. 5 line 16), wherein the first user information includes a first user profile associated with the first user and references to videos previously uploaded by the first user, and wherein the second user information includes a second user profile associated with the second user and references to videos previously uploaded by the second user (see col. 5 lines 17-35 and line 63-col. 6 line 8).
Regarding claim 8, Guzik discloses wherein the first start time timestamp is generated via a first universal clock and the second start time timestamp is generated via a second universal clock, and wherein the first universal clock and the second universal clocks maintain a universal time using a time standard that is a Coordinated Universal Time (UTC) (see col. 31 lines 6-13 and lines 30-37).	
Regarding claim 9, Guzik discloses the method includes a step of re-synchronizing the first universal clock and the second universal clock to the time standard with an external clock at periodic intervals to compensate for drift between the first universal clock and the second universal clock, the periodic intervals comprising when a device including the first universal clock and a device including the second universal clock are connected to a network or a web-enabled computing device see col. 13 lines 49-52, col. 31 lines 6-13 and lines 30-37). 
Regarding claim 10, the limitation of claim 10 can be found in claim 1 above. Therefore claim 10 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also Guzik’s a broadcast management system comprising: an interface (see col. 12 lines 5-44); a memory (see col. 12 lines 5-44); and a processor that executes instructions stored in the memory (see col. 12 lines 5-44).
Claims 11 is rejected for the same reasons as discussed in claim 2 above.
Claim 12 is rejected for the same reasons as discussed in claims 3 and 5.
Regarding claim 14, Guzik discloses the first video capture system and the second video capture system both comprise a camera device coupled to a cellular-enabled device (see figure 1, col. 12 lines 58-65 and col. 13 lines 24-29).
Claims 15-16 are rejected for the same reasons as discussed in claims 8-9 respectively above.
Regarding claim 17, the limitation of claim 17 can be found in claims 1 and 10 above. Therefore claim 17 is analyzed and rejected for the same reason as discussed in claim 1 above. See also the response above. Guzki further discloses storing program instructions for the broadcast management system based upon the first metadata and the second metadata (see col. 7 line 31-col. 8 line 5).
Claim 18 is rejected for the same reason as discussed in claim 2 above.
Regarding claim 19, Guzik discloses a user account database that stores account information for users of the broadcast management system, the account information including references to videos uploaded by respective users or broadcasts created by respective users see col. 4 line 63-col. 5 line 16).
Regarding claim 20, Guzik discloses tan interface that allows a user to generate broadcasts from live streaming videos or videos in a video database or manage or edit previously created broadcasts (see col. 24 lines 42-64).
Regarding claim 21, Guzki discloses a step of creating a broadcast map that is a sequence of the instructions that indicate timing of the transitions between the first video and the second video to create the broadcast and the broadcast map stores broadcast decisions (see col. 25 lines 19-24 switch video feed automatically; see col. 7 lines 31-61 pseudo-code).
Regarding claim 22, Stoneham discloses the broadcast management system inputs voiceover audio into the broadcast (see paragraph 0011 mixing sound signals from different sources). The motivation to combine has been discussed in claim 1 above.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guzik (US Pat. No. 8, 311, 983) in view of STONEHAM et al. (US PG PUB 2018/0307400) and further in view of Hagiwara et al. (US Pat. No. 7,505,671 hereinafter referred as Hagiwara).
Regarding claim 23, although the combination of Gizik and Stoneham discloses the limitation of claim 1, the combination fails to specifically disclose starting a broadcast timer that begins at a start of the broadcast to track how much time has elapsed and selecting a video to play depending on an amount of time has lapsed on the broadcast timer.
In the same field of endeavor Hagiwara discloses broadcasting elapsed time start from the beginning of the program; create content data that includes extracted data and the broadcasting elapse time (see col. 17 lines 45-58); see claim 4 based on broadcast elapse time, reproducing selected content.
Therefore, in light of the teaching in Hagiwara it would have been obvious to one of ordinary skill in the are at the time the invention was made to modify the above combination by providing content based on broadcast timer in order to control reproduction speed and to provide importance scene based on scores.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8-12, 14-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,477,262 in view of STONEHAM et al. (US PG PUB 2018/0307400 hereinafter referred as Stoneham).  See the reasons sets forth below.
Regarding claim 1, the Patent application claim 1 recites  a method for broadcasting an event using a broadcast management system, the method comprising: receiving a first video associated with a first location of the event, the first video captured using a first handheld camera device;  receiving a second video associated with one of the first location and a second location of the event, the second video captured using a second handheld camera device;  extracting first metadata from the first video and second metadata from the second video, the first metadata including a first start time timestamp of the first video and a first identifier of the first handheld camera device, the second metadata including a second start time timestamp of the second video and a second identifier of the second handheld camera device; generating a first set of instructions using the first metadata and the second metadata; displaying, via an interface of the broadcast management system, the first video and the second video in a time-synchronized manner using the first set of instructions;  generating a second set of instructions based on a selection of the first video from the interface at a first elapsed time timestamp and a selection of the second video from the interface at a second elapsed time timestamp, the second elapsed time timestamp being after the first elapsed time timestamp; and generating a broadcast map based on the second set of instructions, the broadcast map indicative of a transition to the first video at the first elapsed time timestamp and between the first video and the second video at the second elapsed time timestamp.
Claim 1 differs from the Patent application in that the claim further requires the said instruction indicate a replay start time of the first video and the second video and the instruction include an elapsed time into a broadcast the first video or the second video is loaded; generating a web-based graphical interface that is accessible by a web browser and allows multiple users to manage or edit the broadcast; providing a stream window to display the video streams in separate stream windows in a synchronized time manner relative to timing the video streams were captured so that the video streams are simultaneously viewable by a user as the video streams are playing; and allowing the user to select one of the video streams for the broadcast.
In the same field of endeavor Stoneham discloses the said instruction indicate a replay start time of the first video and the second video and the instruction include an elapsed time into a broadcast the first video or the second video is loaded (see paragraph 0008 setting up replay options of the event including which source is to be replayed and in what order; see paragraph 0009 check the position of the particular event and cue it ready for replay; the operator gives regular time updates until the end of the video playback; see also paragraphs 0010, 0039, 0034 and 0136); generating a web-based graphical interface that is accessible by a web browser and allows multiple users to manage or edit the broadcast (see paragraph 0103 device to be viewed and controlled remotely using web browser; see paragraph 0091 GUI allow the operator to perform various functions; see paragraphs 0049-0050 the first and the second apparatus operable to edit selected data); providing a stream window to display the video streams in separate stream windows in a synchronized time manner relative to timing the video streams were captured so that the video streams are simultaneously viewable by a user as the video streams are playing (see abstract display visual data simultaneously in real-time from a plurality of visual sources; see paragraph 0046 display visual data simultaneously in real-time from the plurality of visual sources; see paragraph 0048 simultaneously playing back more than one stream of visual data; see claims 1 and 9); and allowing the user to select one of the video streams for the broadcast (see claim 9 operator of the broadcast control system selects video stream during the display of the video data).
Therefore, in light of the teaching in Stoneham it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Patent application by specifically adding the feature of separate stream windows to display video streams in order to receive and display further visual data; to select visual data using finger pressure and to use different display configuration and multiple printed circuit boards.
		Regarding claim 2, the patent application claim 6 recites the features of claim 2.
		Regarding claim 3, the patent application claim 7 recites the features of claim 3.
		Regarding claim 5, the patent application claim 9 recites the features of claim 5.
		Regarding claim 8, the patent application claim 3 recites the features of claim 8.
		Regarding claim 9, the patent application claim 4 recites the features of claim 9.
		Regarding claim 10, the patent application claim 12 recites the features of claim 10.
		Regarding claim 11, the patent application claim 6 recites the features of claim 11.
		Regarding claim 12, the patent application claim 16 recites the features of claim 12.
		Regarding claim 14, the patent application claim 18 recites the features of claim 14.
		Regarding claim 15, the patent application claim 14 recites the features of claim 15.
		Regarding claim 16, the patent application claim 15 recites the features of claim 16.
		Regarding claim 17, the patent application claim 19 recites the features of claim 17.
		Regarding claim 18, the patent application claim 19 recites the features of claim 18.
		Regarding claim 22, Stoneham discloses the limitation of claim 22 in paragraph 0011. See the motivation above.

Claims 4 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 477, 262 in view of Guzik (US Pat. No. 8, 311, 983).
		Regarding claim 4, although the combination of the Patent application and Stoneham discloses the claim limitation of claim 1, and recites broadcasting the event to a plurality of users via the broadcast management system as recited in the Patent application claim 4, the combination fails to specifically recite the method includes a step of pre-processing the first video and the second video.
		In the same field of endeavor Guziki discloses the method includes a step of pre-processing the first video and the second video (see col. 24 lines 48-64).
		Therefore, in light of the teaching in Guziki it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the Patent application by adding the feature of pre-processing video in order to edit and customize the video as user desires or based on user’s preferences.
Regarding claim 19, Guzik discloses a user account database that stores account information for users of the broadcast management system, the account information including references to videos uploaded by respective users or broadcasts created by respective users see col. 4 line 63-col. 5 line 16). See also the motivation of claim 4.
Regarding claim 20, Guzik discloses tan interface that allows a user to generate broadcasts from live streaming videos or videos in a video database or manage or edit previously created broadcasts (see col. 24 lines 42-64). See also the motivation of claim 4.
Regarding claim 21, Guzki discloses a step of creating a broadcast map that is a sequence of the instructions that indicate timing of the transitions between the first video and the second video to create the broadcast and the broadcast map stores broadcast decisions (see col. 25 lines 19-24 switch video feed automatically; see col. 7 lines 31-61 pseudo-code). See also the motivation of claim 4.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 477, 262 in view of STONEHAM et al. (US PG PUB 2018/0307400) and further in view of Hagiwara et al. (US Pat. No. 7,505,671 hereinafter referred as Hagiwara).
Regarding claim 23, although the combination of the Patent application and Stoneham discloses the limitation of claim 1, the combination fails to specifically disclose starting a broadcast timer that begins at a start of the broadcast to track how much time has elapsed and selecting a video to play depending on an amount of time has lapsed on the broadcast timer.
In the same field of endeavor Hagiwara discloses broadcasting elapsed time start from the beginning of the program; create content data that includes extracted data and the broadcasting elapse time (see col. 17 lines 45-58); see claim 4 based on broadcast elapse time, reproducing selected content.
Therefore, in light of the teaching in Hagiwara it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the above combination by providing content based on broadcast timer in order to control reproduction speed and to provide importance scene based on scores.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakano et al. (US Pat. No. 7, 433, 574) discloses replay instruction analyzing section; and replay instruction to the starting point finding location (see col. 21 lines 45-55; col. 27 line 57-col. 28 line 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        July 2, 2022